DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 09/072022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 10-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9796546) in view of E (CN 104044366A).
With regard to claim 1, LeFevre discloses a printing system [Fig. 3], comprising:
an ink deposition assembly (120) comprising one or more printheads (124) arranged to eject a print fluid (ink) to a deposition region of the ink deposition assembly [area below printhead];
a media transport device (130) comprising a movable support surface (118), the media transport device configured to hold a print medium (128) against the movable support surface by vacuum suction through holes(144) [Fig. 4] in the media transport device and transport the print media along a process direction though the deposition region [Fig. 4]; the holes are arranged in columns extending in the process direction and in rows extending in a cross-process direction.
LeFevre does not disclose an airflow control system comprising: a damper that is moveable in the cross-process direction between a deployed configuration and an undeployed configuration, the damper blocking at least one row of the holes in the deployed configuration and not blocking the at least one row of the holes in the undeployed configuration; and an actuator operably coupled to the damper and configured to move the damper between the undeployed configuration and the deployed configuration.
However, E teaches a support surface (34) with holes (83) arranged in columns extending in the process direction [Fig. ] and in rows extending in a cross-process direction [Fig. ]; and an airflow control system comprising: a damper (85) that is moveable in the cross-process direction between a deployed configuration and an undeployed configuration [Fig.9], the damper blocking at least one row of the holes in the deployed configuration and not blocking the at least one row of the holes in the
undeployed configuration [Fig. 9]; and an actuator (112) operably coupled to the damper [Fig. 9] and configured to move the damper between the undeployed configuration and the deployed configuration [Fig. 9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange holes in columns and in rows and combine an airflow control system comprising a damper and actuator to printing system of LeFevre in order to ensure flatness of a printing medium and at the same time restraining decrease in ink landing accuracy.
With regard to claim 2, LeFevres’ modified printing system discloses all the limitations of claim 1 and E also discloses a controller (113) configured to selectively move a damper (112) between the undeployed configuration and the deployed configuration to selectively block the at least one row of the holes based on a position of an inter-media zone between adjacent print media held against the movable support surface [inner sleeve can be shifted axially depending on what size paper is being used on the vacuum platen to accommodate for different paper lengths and inter-document zones; Col. 4; lines 9-19 and lines 28-41; Fig. 6].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the actuator of Tsuji move the damper between the undeployed and deployed configuration in order to move and stop the damper when necessary.
With regard to claim 5, LeFevres’ modified printing system discloses all the limitations of claim 1, and Tsuji also discloses wherein the at least one row of the holes blocked by the damper comprise one or any combination of: a row of the holes upstream of and adjacent to one of the printheads [Fig. 3 & 4]; a row of the holes downstream of and adjacent to one of the printheads [Fig. 3 & 4]; a row of the holes located under one of the printheads [Fig. 3 and 4]; and a row of the holes located under a printhead module [Fig. 3 and 4], the printhead module comprising a carrier plate and a plurality of the printheads arranged to eject the printing fluid through openings in the carrier plate.
With regard to claim 6, LeFevres’ modified printing system discloses all the limitations of claim 1 and E also disclose, wherein the airflow control system further comprises: a plurality of dampers [Fig. 9], the damper being one of the plurality of dampers, each of the plurality of dampers being independently movable in the cross- process direction between undeployed and deployed configurations [Fig. 9]; and a plurality of actuators (112), the actuator being one of the plurality of actuators, each of the plurality of actuators being operably coupled to a corresponding one of the plurality of dampers and configured to move a corresponding one of the plurality of dampers [Fi. 9].
With regard to claim 10, LeFevres’ modified printing system discloses all the limitations of claim 1, and E also discloses wherein the actuator comprises an arm [Fig. 9] configured to translate linearly, and the arm is coupled to the damper such that linear translation of the arm moves the damper from the undeployed configuration to the deployed configuration [Fig. 9].
With regard to claim 11, LeFevres’ modified printing system discloses all the limitations of claim 10, and E also discloses wherein: the arm is coupled to an end portion of the damper [Fig. 9], and linear translation of the arm moves the end portion of the damper along the cross- process direction [Fig. 9].

With regard to claim 15, LeFevres’ modified printing system discloses all the limitations of claim 1, and LeFevre also discloses wherein: the media transport device [Fig. 3] comprises a vacuum platen (140) comprising the holes, the movable support surface comprises a belt (118) configured to slide over
a first surface of the vacuum platen, and Tsuji also discloses the damper is adjacent a second surface of the vacuum platen opposite to the first surface [Fig. 3].
With regard to claim 16, LeFevre discloses a method of operating a printing system [Fig. 3], comprising: transporting a print medium (128) along a process direction through a deposition region [area under printhead; Fig. 3] of a printhead (124) of the printing system, wherein the print medium is held during the transporting against a moving support surface (118) of a media transport device via vacuum suction through holes (144) in the media transport device, the holes arranged in columns extending in the process direction and in rows extending in a cross-process direction perpendicular to the process direction; and
ejecting print fluid (ink) from the printhead to deposit the print fluid to the print medium in the deposition region [Fig. 3].
LeFevre does not disclose controlling an airflow control system to selectively block at least one row of the holes by moving a damper along the cross-process direction between a deployed configuration in which the damper blocks at least one row of the holes and an undeployed configuration in which the damper does not block any of the holes.
However, E teaches a support surface (13) with holes (122, 133) arranged in columns extending in the process direction [Fig. 5] and in rows extending in a cross-process direction [Fig. 5]; and controlling an airflow control system to selectively block at least one row of the holes by moving a damper (40) along the cross-process direction between a deployed configuration in which the damper blocks at least one row of the holes and an undeployed configuration in which the damper does not block any of the holes [Fig. 5].
However, E teaches a support surface (34) with holes (83) arranged in columns extending in the process direction [Fig. ] and in rows extending in a cross-process direction [Fig. ]; and controlling an airflow control system to selectively block at least one row of the holes by moving a damper (85) along the cross-process direction between a deployed configuration in which the damper blocks at least one row of the holes and an undeployed configuration [Fig. 9] in which the damper does not block any of the holes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange holes in columns and in rows and combine an airflow control system comprising a damper and actuator to printing system of LeFevre in order to ensure flatness of a printing medium and at the same time restraining decrease in ink landing accuracy.
With regard to claim 17, LeFevres’ modified method discloses all the limitations of claim 16 and LeFevre also discloses wherein selectively blocking the at least one row of the holes comprises moving a damper (160) between the deployed and undeployed configurations based on a position of an inter- media zone between adjacent print media held against the moving support surface [inner sleeve can be shifted axially depending on what size paper is being used on the vacuum platen to accommodate for different paper lengths and inter-document zones; Col. 4; lines 9-19 and lines 28-41; Fig. 6].


Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over LeFevre (US 9796546) in view of E (CN 104044366A) as applied to claim 16 above, and further in view of Tsuji (EP 1449668).
With regard to claim 20, LeFevres’ modified method discloses all the limitations of claim 16 but does not disclose wherein the at least one row of the holes blocked by the damper comprise one or any combination of: a row of the holes upstream of and adjacent to one of the printheads; a row of the holes downstream of and adjacent to one of the printheads; a row of the holes located under one of the printheads; and a row of the holes located under a printhead module, the printhead module comprising a carrier plate and a plurality of the printheads arranged to eject the printing fluid through openings in the carrier plate.
However, Tsuji teaches wherein the at least one row of the holes blocked by the damper comprise one or any combination of: a row of the holes upstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes downstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes located under the printheads [Fig. 3 and 4]; and a row of the holes located under a printhead module [Fig. 3 and 4], that comprises a plurality of printheads including the printhead.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the damper so that at least one row of the holes blocked by the damper comprise one or any combination of: a row of the holes upstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes downstream of and adjacent to the printheads [Fig. 3 & 4]; a row of the holes located under the printheads [Fig. 3 and 4]; and a row of the holes located under a printhead module [Fig. 3 and 4], that comprises a plurality of printheads including the printhead in order to restrict inflow of air into the holes located downstream, in the conveyance direction.

Allowable Subject Matter
Claims 3-4, 12-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 are objected to because the prior art does not teach or make obvious controlling an actuator to selectively move a damper from an undeployed configuration to a deployed configuration in response to a downstream edge of an inter-media zone reaching a first position aligned with an upstream edge of the damper, wherein upstream and downstream are defined relative to a process direction.
Claim 12 is objected to because the prior art does not teach or make obvious a damper is wound on a hub in an undeployed configuration and unwound relative to the hub in a deployed configuration.
Claim 13 is objected to because the prior art does not teach or make obvious an actuator comprising a hydraulic or pneumatic piston operably coupled to an arm, coupled to a damper, that moves the damper from an undeployed configuration to a deployed configuration.
Claim 14 is objected to because the prior art does not teach or make obvious a damper constrained to move along a path such that as a first end portion of the damper moves along a cross- process direction the damper is flexed and redirected such that another portion of the damper moves in a direction other than the cross-process direction.
Claim 18 is objected to because the prior art does not teach or make obvious selectively blocking the at least one row of the holes comprises moving the damper from an undeployed configuration to a deployed configuration in response to a downstream edge of the inter-media zone reaching a first position aligned with an upstream edge of the damper.
Claim 19 is objected to because the prior art does not teach or make obvious selectively blocking the at least one row of the holes comprises moving the damper from a deployed configuration to an undeployed configuration in response to a downstream edge of the inter-media zone reaching a first position aligned with an upstream edge of the damper.

Allowable Subject Matter
Claims 7-9 allowed.
Claims 7-9 are allowed because the prior art does not teach or make obvious controlling multiple actuators to independently move a plurality of dampers between a deployed and undeployed configuration based on a position of an inter-media zone.  It is this combination of limitations, in combination with the other features and limitations of claim 7 that makes these claims allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853